Citation Nr: 1010384	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Board remanded the case to permit 
further development of the claim.  The requested development 
has been accomplished, and the Board may now proceed with its 
review of the appeal.


FINDING OF FACT

The evidence does not show a link between the Veteran's 
moderate, deep and superficial valve veins insufficiency of 
the left lower extremity and the Veteran's service-connected 
varicose veins of the right lower extremity; and the evidence 
does not show that the Veteran incurred, during service, 
varicose veins of the left lower extremity or another similar 
disease of the left lower extremity.


CONCLUSION OF LAW

The Veteran's moderate, deep and superficial valve veins 
insufficiency of the left lower extremity was not incurred in 
or caused by the Veteran's active service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for a disability of the 
left lower extremity (claimed as varicose veins).  Initially, 
the Board notes that VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In an 
April 2005 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In an 
April 2007 correspondence, VA explained to the Veteran how 
disability ratings and effective dates are assigned, and the 
Appeals Management Center (AMC) subsequently readjudicated 
the claim by issuing a supplemental statement of the case 
(SSOC) in December 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by a subsequent readjudication, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and pertinent private treatment records.  In 
addition, the Veteran has undergone four separate VA 
examinations (in September 2004, May 2005, August 2006, and 
December 2009).  The Board finds that the most recent 
examination was thorough and contemporaneous, and therefore, 
sufficiently adequate.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Service Connection

The Veteran contends his currently diagnosed disability of 
the left leg (claimed as varicose veins) is secondary to his 
service-connected varicose veins of the right leg.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be granted on a 
secondary basis.  Any disability "proximately due to or the 
result of" a service-connected disease or injury "shall be 
service connected" as if it were part of the original 
condition.  38 C.F.R. § 3.310(a).  In cases where an existing 
disability is aggravated by a service-connected disability, a 
veteran is entitled to compensation for "the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In October 2006, a new regulation went into effect that 
governs secondary service connection claims based on an 
aggravation theory.  Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)).  The new 
regulation, in effect, places additional burdens on a veteran 
claiming secondary service connection based on aggravation.  
Because the Veteran here filed his initial claim before the 
new regulation went into effect, the prior, more liberal 
version of 38 C.F.R. § 3.310 applies.

Turning to the relevant evidence of record, the Veteran's 
service treatment records are void of any complaints of, 
treatment for, or diagnoses of varicose veins (or other 
similar conditions) in the left lower extremity.

Post-service medical evidence shows that the Veteran 
underwent a VA examination in September 2004.  Physical 
examination revealed, as to the left lower extremity, 
abundant superficial varicosities on the medial and lateral 
ankle, and on the dorsal foot.  There was no stasis 
pigmentation, no board-like edema, no varicosity, and no 
ulceration.  The examiner did not diagnose the Veteran with 
any disability of the left lower extremity.

In May 2005, the Veteran underwent another VA examination, 
wherein the Veteran reported that he began to develop 
varicose veins in his lower extremities after he left 
service.  He reported pain and itching in his lower 
extremities.  He stated that because of the itching and pain, 
he had been unable to wear the recommended hosiery; and that 
the itching and pain affected him mainly while he was at 
rest.

Physical examination revealed visible and palpable varicose 
veins, worse in the right leg than in the left leg.  The 
examiner noted that the veins were visible specifically at 
the ankle joint and at the popliteal fossa (the space at the 
back of the knee joint).  As to the left lower extremity, 
there was no pigmentation, no edema, no statis, no 
ulceration, and no eczema.  The examiner diagnosed the 
Veteran with varicose veins in the lower extremities, worse 
in the right side.  The examiner did not opine as to the 
etiology of the Veteran's disability of the left lower 
extremity.

In August 2006, the Veteran underwent a third VA examination, 
wherein the Veteran reported fatigue, weakness, and 
occasional cramping in the left lower extremity.  He again 
reiterated that he was unable to wear compression hosiery 
because of the discomfort it caused him.

Physical examination revealed, as to the left lower 
extremity, no varicose veins, no swelling, no ulcers, no 
venules, no edema, no pitting edema, and no board-like edema.  
The Veteran was able to ambulate without assistance, at a 
normal gait.  His manual muscle strength was 5/5.  The 
examiner diagnosed the Veteran with moderate, deep and 
superficial venous insufficiency of the left leg.  The 
examiner did not opine as to the etiology of the Veteran's 
disability of the left lower extremity.

In December 2009, the Veteran underwent another VA 
examination.  The examiner noted that the Veteran was 
disoriented in time, person, and place, and was unable to 
talk or understand questions because of severe Alzheimer's 
dementia.

Physical examination revealed, as to the Veteran's left lower 
extremity, no visible or palpable varicose veins; no edema; 
no stasis pigmentation or eczema; and no ulceration.  The 
examiner diagnosed the Veteran with moderate, deep and 
superficial valve veins insufficiency of the left lower 
extremity by arterial duplex.  The examiner further explained 
that although there was no visual objective evidence of 
varicose veins on the left lower extremity, even so, records 
available to the examiner-specifically, a non-invasive 
venous duplex of the lower extremities performed on September 
11, 2004-showed that the Veteran was diagnosed with 
moderate, deep and superficial valve veins insufficiency.  
(The examiner was unable to conduct a contemporaneous venous 
duplex because the Veteran was not in a position to cooperate 
with such testing on account of his Alzheimer's dementia.)

The examiner opined that the varicose veins in the Veteran's 
left lower extremity were not as likely as not caused or 
aggravated by the varicose veins in the Veteran's right lower 
extremity.  In support of this opinion, the examiner pointed 
out that (1) the Veteran did not complain and received 
treatment for his left leg varicosity during service when he 
complained and received treatment for his right-sided 
varicose veins; (2) the positive diagnosis of moderate, deep 
and superficial valve veins insufficiency of the left lower 
extremity was not made until several years after service; and 
(3) anatomically, the left and right varicose veins are 
located in different parts of the body.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection because the 
evidence does not show that the Veteran's disability of the 
left leg-moderate, deep and superficial valve veins 
insufficiency-is related to service or a service-connected 
disability.

Direct service connection is not warranted because there is 
no evidence of an in-service injury or disease.  (Indeed, the 
Veteran does not argue that direct service connection is 
warranted here.)

Secondary service connection is not warranted because there 
is no competent evidence of a link between the Veteran's 
service-connected right-sided varicose veins and his 
currently diagnosed disability of the left leg.  The only 
competent nexus opinion in the record was provided by the VA 
examiner at the December 2009 VA examination.  The examiner 
opined that it was less likely than not that a nexus existed 
between the disability of the left leg and the service-
connected disability of the right leg.  His rationale was 
essentially that the two disabilities affect distinct 
anatomical areas of the body and therefore it was, in his 
opinion, unlikely that the one caused or aggravated the 
other.  This rationale, though simple, is nonetheless 
sufficient to justify the examiner's opinion.

The Board recognizes that at the time of the most recent VA 
examination, the Veteran was, unfortunately, unable to 
communicate with the examiner because of his other 
disabilities.  Although the examiner surely would have been 
better informed had the Veteran been able to communicate, 
even so, the Board finds that the examination and the 
accompanying opinion were adequate for purposes of allowing 
the Board to rule on the claim.

As to the Veteran's own assertion of a nexus between the 
disability of the right leg and that of the left leg, it is 
well settled that neither the Board nor a claimant who lacks 
the relevant medical training is qualified to render 
etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the connection between the 
Veteran's varicose veins in his right leg and those in his 
left leg requires medical training-and because there is no 
indication that the Veteran has such training-the Board 
finds that the appellant is not qualified to render, on his 
own accord, a competent nexus opinion.

In rendering its decision, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).







ORDER

Entitlement to service connection for moderate, deep and 
superficial valve veins insufficiency of the left lower 
extremity is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


